810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William RULASON, Plaintiff-Appellant,v.Larry RATHBONE, Defendant-Appellee.
No. 86-5634.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that on May 7, 1986, the district court denied defendant's motion to dismiss.   A notice of appeal was filed June 6, 1986, and on June 24, 1986, a 28 U.S.C. § 1292(b) certification was made.   No application for permission to appeal has been filed in this Court.   The failure of an appellant to file a petition for permission to appeal pursuant to Rule 5(a), Federal Rules of Appellate Procedure, within 10 days after an order containing the statement prescribed by 28 U.S.C. § 1292 deprives this Court of jurisdiction.   In re Benny, 791 F.2d 712, 719 (9th Cir.1986);   Woods v. Baltimore and Ohio Railroad Company, 441 F.2d 407 (6th Cir.1971).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.